DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 14, 15, 17, and 20, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s amendments and/or remarks mailed on 12/15/2021, the prior art references (Huang and Chen) does not teach the at least indicated portion of the claim of a method for reporting a capability, implemented by User Equipment (UE), the method comprising: respectively determining a support capability of the UE for a supplementary uplink (SUL) frequency in a stand-alone (SA) deployment mode and a non-stand-alone (NSA) deployment mode; generating indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency; and reporting the indication information of the support capability for the SUL frequency to a network side, wherein generating the indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency comprises: adding at least one target band combination (BC), among one or more BCs, that supports the UE to use the SUL frequency only, and setting one support indication for both the SA deployment mode and the NSA deployment mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645